Citation Nr: 0607347	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  94-17 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to an increased evaluation for right knee 
chondromalacia, currently evaluated as 20 percent 
disabling.  

2.	Entitlement to an increased evaluation for left knee 
chondromalacia, currently evaluated as 10 percent 
disabling.  


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to March 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for a low back disorder as secondary to the 
service-connected right knee disorder. In July 1996, the RO 
discontinued a 20 percent rating for a bilateral knee 
disability and assigned a 10 percent rating for the left knee 
disability and a 10 percent rating for a right knee 
disability, both effective from January 2, 1996.  In December 
1999, the Board of Veterans Appeals (Board) remanded this 
case for further development.  In a June 2003 decision, the 
Board denied secondary service connection for a low back 
disability and remanded the issues currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record indicates ongoing treatment for knee 
complaints at a VA medical facility, with the most recent 
clinical records on file dating from May 2005.  It is 
apparent that the veteran has received further treatment for 
his knees at this facility.  As VA has notice of the 
existence of additional pertinent VA records, such must be 
retrieved and associated with the other evidence already on 
file. 38 U.S.C.A. § 5103A(b), (c) (West 2004); see Bell v. 
Derwinski, 2 Vet. App. 611(1992); see also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).

In addition, the Board notes that the veteran has recently 
reported treatment for his knee disabilities by a private 
physician, but records reflecting this treatment are not in 
the claims folder.  The VCAA mandates that an attempt be made 
to obtain clinical records documenting relevant treatment 
from this physician.  

The Board notes that the veteran's right knee disability and 
left knee disability can both be evaluated under the 
provisions of 38 C.F.R.§ 4.71, Diagnostic Codes 5260 and 
5261, which provide for an evaluation based on limitation of 
motion. Since this is the case, the decision of the United 
States Court of Veterans Appeals (Court) in DeLuca v. Brown, 
8 Vet. App. 202 (1995) must be taken into account in 
evaluation of these disabilities.

In DeLuca, the Court held that the provisions of 38 C.F.R.§§ 
4.40, 4.45 must be considered when a diagnostic code provides 
for compensation based on limitation of motion. Under the 
provisions of 38 C.F.R.§§ 4.40, 4.45, consideration must be 
given to functional loss due to pain, weakened movement, 
excess fatigability, incoordination, and pain on undertaking 
movement. The Court also stated that medical examination of 
the disability must show that the examiner took into account 
the functional disability due to pain in determining the 
limitation of motion. The examination upon which the rating 
decision is based must adequately portray the extent of 
functional loss due to pain (on use or due to flare-ups). 
DeLuca v. Brown at 206. Further, the examiner must furnish, 
in addition to the usual examination findings, a full 
description of the effects of the disability upon the 
veteran's ordinary activities.

Pursuant to the Board's June 2003 remand, the RO afforded the 
veteran a VA orthopedic examination of his knees in July 
2004.  However, although the examination report mentioned the 
veteran's complaints regarding pain, stiffness, swelling and 
instability in the knees, the examination did not provide 
sufficient clinical detail to satisfy the requirements as 
described in DeLuca v. Brown, supra.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain copies of all 
clinical records documenting treatment 
for the veteran's knee disabilities at 
the VA outpatient clinic in Columbus, 
Ohio, subsequent to May 19, 2005.  All 
records obtained should be associated 
with the claims folder.  

2.	The RO should take all appropriate 
steps to contact Edmond J. Goold, M.D., 
at 130 South Davis Avenue, Columbus, 
Ohio 43222-1592, and request that he 
send copies of all clinical records 
documenting his treatment of the 
veteran's knee disabilities.  All 
records obtained should be associated 
with the claims folder.  

3.	Then, the veteran should be scheduled 
for a VA orthopedic examination to 
determine the current severity of his 
service- connected right and left knee 
disabilities. The claims folder must be 
made available to the examiner, and the 
examiner should note in the examination 
report, or in an addendum, that the 
claims folder was reviewed.  The 
examiner should note the range of 
motion in the knees in degrees. The 
examiner should determine whether the 
knee disabilities are manifested by 
weakened movement, excess fatigability, 
or incoordination. Such inquiry should 
not be limited to muscles or nerves. 
These determinations should, if 
feasible, be expressed in terms of the 
degree of additional range-of-motion 
loss due to any weakened movement, 
excess fatigability, or incoordination.  
The presence or absence of subluxation 
and/or lateral instability should be 
reported, and if present, whether such 
is severe, moderate or slight in 
degree.  

4.	Then, the RO should again adjudicate 
the veteran's claims for increased 
ratings for his right and left knee 
disabilities.  If these claims remain 
denied, the veteran should be provided 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


